Title: From Thomas Jefferson to John Barnes, 21 October 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Washington Octob. 21. 1807
                        
                        Fifty six days after date I promise to pay to the order of John Barnes fifteen hundred Dollars negociable at
                            the bank of Columbia, value received
                        1500. D.—paid 18 Decr—
                        
                            Th: Jefferson
                     
                        
                        
                    [Text in italics in John Barnes’s hand]
               